The petitioner alleges that he is suffering from lead poisoning contracted on or about November 26th, 1926, while in the employ of the respondent. The respondent, however, denies that the petitioner is suffering from lead poisoning, and further states that if the petitioner is suffering from lead poisoning, he did not contract it while working for the respondent so as to make it a coinpensible occupational disease.
It was finally agreed between all parties that the case be settled by the respondent paying to the petitioner thirty-two *808weeks’ compensation for temporary disability at the rate of $17 per week, and further pay two hundred and fifty weeks’ compensation for permanent disability based upon fifty per cent, of total permanent disability. The respondent further agreed to .pay a counsel fee of $200, and further arranged to pay $50 for medical examination, together with reasonable medical expenses incurred by the petitioner up to the date of this determination. The entire amount of compensation for temporary disability to be paid forthwith.
Accordingly, after going into the matter, I hereby order that judgment be entered for the petitioner and against the respondent for thirty-two weeks’ compensation for temporary disability at $17 a week, and two hundred and' fifty weeks’ compensation for permanent disability based on fifty per cent, of partial total permanent disability, and further order that the respondent pay to the attorney for the petiioner a $200 counsel fee and $50 for medical examination; likewise, that the respondent pay reasonable medical expenses incurred to the date of this hearing. The entire amount of compensation for temporary disability to be paid forthwith.
Charles E. Corbin, Deputy Commissioner.